NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ERIC KARL McCOY, DOC #051791,      )
                                   )
           Appellant,              )
                                   )
v.                                 )                    Case No. 2D18-1906
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Mark F. Carpanini, Judge.

Eric Karl McCoy, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


              Affirmed.


NORTHCUTT, SLEET, and BADALAMENTI, JJ., Concur.